Case: 20-11032    Document: 00516219884        Page: 1    Date Filed: 02/28/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   February 28, 2022
                                No. 20-11032                          Lyle W. Cayce
                                                                           Clerk

   Continental Automotive Systems, Incorporated, a
   Delaware corporation,

                                                         Plaintiff—Appellant,

                                    versus

   Avanci, L.L.C., a Delaware corporation; Avanci Platform
   International Limited, an Irish company; Nokia
   Corporation, a Finnish corporation; Nokia of America
   Corporation, a Delaware corporation; Nokia Solutions and
   Networks U.S., L.L.C., a Delaware corporation; Nokia
   Solutions and Networks Oy, a Finnish corporation; Nokia
   Technologies Oy, a Finnish corporation; Optis UP Holdings,
   L.L.C., a Delaware corporation; Optis Cellular Technology,
   L.L.C., a Delaware corporation; Optis Wireless Technology,
   L.L.C., a Delaware corporation; Sharp Corporation, a Japanese
   corporation,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:19-CV-2933
Case: 20-11032        Document: 00516219884              Page: 2       Date Filed: 02/28/2022




                                          No. 20-11032

   Before Stewart, Ho, and Engelhardt, Circuit Judges. 1
   Carl E. Stewart, Circuit Judge:
           This case is a new installment in a long-running battle between holders
   of patents essential to wireless standards and companies that make products
   incorporating those standards. Continental Automotive Systems, Inc.
   (“Continental”), an auto-parts supplier, brought suit in the Northern
   District of California against several standard-essential patent holders and
   their licensing agent, claiming violations of federal antitrust law and
   attendant state law. After the case was transferred to the Northern District
   of Texas, it was dismissed at the pleading stage. Continental appealed.
           For the reasons that follow, we VACATE the judgment of the district
   court and REMAND with instructions to DISMISS for lack of standing.
                               I. FACTUAL BACKGROUND
           Plaintiff-Appellant Continental is a leading provider of automotive
   components, including connectivity products that utilize 2G, 3G, and 4G
   cellular standards. 2 One such product is the telematics control unit
   (“TCU”), a device that is embedded into the car and provides wireless
   connectivity. Today, TCUs allow many of us to stream music, navigate to
   destinations, and call for emergency assistance directly from our vehicles.
   They are widely anticipated to facilitate an even greater array of capabilities
   in tomorrow’s connected car industry.




           1
              Judge Ho would affirm the judgment of the district court that Continental
   sufficiently alleged Article III standing but failed to state a claim under the Sherman Act.
           2
               A technical standard is “a specification of the design of particular goods or
   components . . . needed to ensure compatibility.” John Black et al., Oxford
   Dictionary of Economics (3d ed. 2009). A cellular standard is a specification that
   facilitates compatibility between devices within a cellular network.




                                                2
Case: 20-11032         Document: 00516219884               Page: 3      Date Filed: 02/28/2022




                                          No. 20-11032

            Certain Nokia Corporation entities, PanOptis Equity Holdings
   entities, and Sharp Corporation (collectively, “Patent-Holder Defendants”)
   all claim to own or license patents essential to the 2G, 3G, and 4G cellular
   standards set by standard-setting organizations (“SSOs”). These patents are
   known as standard-essential patents (“SEPs”) since suppliers like
   Continental could not create standard-conforming products like TCUs
   without infringing them.
            Given the importance of SEPs, and the steep cost for suppliers to
   switch standards, standardization can enable SEP holders to demand more
   for the right to use their patents than those rights are worth. This conduct is
   known as patent hold-up. 3 To mitigate the risk that SEP holders will extract
   more than the fair value of their patented technologies, many SSOs require
   them to agree to license their patents on fair, reasonable, and
   nondiscriminatory (“FRAND”) terms for incorporation into a standard. 4
   Notably, SSOs do not establish FRAND licensing rates; rather, they are set
   in negotiations between SEP holders and licensees after the standard-setting
   process is complete. Here, under contracts they have with SSOs, Patent-
   Holder Defendants are committed to license their cellular SEPs on FRAND
   terms.




            3
             See, e.g., Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1209 (Fed. Cir. 2014)
   (“Patent hold-up exists when the holder of a SEP demands excessive royalties after
   companies are locked into using a standard.”); U.S. Dep’t of Just. & Fed. Trade
   Comm’n, Antitrust Enforcement and Intellectual Property
   Rights: Promoting Innovation and Competition 5 (2007) (“The ability of
   patentees to demand and obtain royalty payments based on the switching costs faced by
   accused infringers, rather than the ex ante value of the patented technology compared to
   alternatives, is commonly called ‘hold-up.’”).
            4
             Some courts and commentators use “RAND” as an “alternative, legally
   equivalent abbreviation.” Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 877 n.2 (9th Cir.
   2012).




                                                 3
Case: 20-11032         Document: 00516219884              Page: 4       Date Filed: 02/28/2022




                                          No. 20-11032

            Meanwhile, to facilitate patent licensing, many SEP holders enter into
   agreements with entities that act as licensing agents for a patent pool. 5 Here,
   Patent-Holder Defendants and thirty-seven non-parties to this suit entered
   into a patent licensing agreement (the Master License Management
   Agreement, “MLMA”) with Avanci. 6 Avanci acts as the licensing agent for
   a pool of SEPs incorporated into cellular standards for connected devices—
   namely, vehicles. For a flat fee per device, it offers a “one-stop license” for
   connected cars. Avanci, https://www.avanci.com (last visited Feb. 25,
   2022).
            At the heart of this case is the interplay of the FRAND and MLMA
   commitments, and whether this interplay presents an injury to Continental
   that can be reviewed and remedied. Since all of the SEPs for which Avanci
   acts as the licensing agent are encumbered by FRAND obligations, Avanci is
   similarly obligated to license them on FRAND terms. Yet under the MLMA,
   Avanci may sell licenses only to car manufacturers or original equipment
   manufacturers (“OEMs”). OEMs are downstream from Continental in the
   supply chain because they include connectivity products in their vehicles.
   But the MLMA permits members of the pool to individually license their
   SEPs beyond OEMs to suppliers like Continental at FRAND rates.
            According to Continental, it sought SEP licenses from both Avanci
   and individual Patent-Holder Defendants (collectively, “Defendants-
   Appellees”) at FRAND rates to no avail, in violation of the SEP holders’
   FRAND commitments. According to Defendants-Appellees, licenses were


            5
             A patent pool “aggregate[es] intellectual-property rights that are the subject of
   cross-licensing, whether they are transferred directly by the patentee to a licensee or to
   some vehicle specifically established to administer the aggregated interests, such as a joint
   venture.” Patent Pool, Black’s Law Dictionary (11th ed. 2019).
            6
            “Avanci” collectively refers to Avanci, LLC and Avanci Platform International
   Limited, both of which are parties to this lawsuit.




                                                4
Case: 20-11032      Document: 00516219884          Page: 5    Date Filed: 02/28/2022




                                    No. 20-11032

   available to Continental on FRAND terms from individual SEP holders, and
   Continental does not need SEP licenses since Avanci licenses the OEMs that
   incorporate their products.
                            II. PROCEDURAL HISTORY
          Continental sued Avanci and Patent-Holder Defendants in the
   Northern District of California. In its amended complaint, 7 Continental
   argued that refusals to directly sell it a license on FRAND terms constituted
   not only a contractual breach but also anticompetitive conduct in violation of
   the Sherman Antitrust Act of 1890 (“the Sherman Act”), 15 U.S.C. §§ 1, 2.
   It further alleged violations of related state law, namely breach of contract,
   promissory estoppel, and unfair competition law. Finally, Continental sought
   declaratory relief as to Avanci and Patent-Holder Defendants’ FRAND
   obligations and injunctive relief as to their unlawful conduct. It did not seek
   damages.
          Shortly after Continental filed its amended complaint, Avanci and
   Patent-Holder Defendants moved to transfer venue to the Northern District
   of Texas under 28 U.S.C. § 1404(a). While that motion was pending, Avanci
   and Patent-Holder Defendants moved to dismiss Continental’s amended
   complaint. Judge Lucy H. Koh then transferred the case, and Chief Judge
   Barbara M. G. Lynn (hereinafter, “the district court”) ordered Avanci and
   Patent-Holder Defendants to file a revised motion to dismiss, accounting for
   Fifth Circuit law as well as “basic issues of standing and whether
   [Continental] has suffered an injury that can be reviewed at this juncture.”
          In their revised motion, Avanci and Patent-Holder Defendants sought
   dismissal under Rules 12(b)(1) and 12(b)(6) for lack of subject matter
   jurisdiction and for failure to state a claim upon which relief can be granted,


          7
            Continental amended to add Sharp as a defendant after Sharp sued an OEM
   customer of Continental’s for patent infringement.




                                          5
Case: 20-11032         Document: 00516219884               Page: 6       Date Filed: 02/28/2022




                                           No. 20-11032

   respectively. 8 See FED. R. CIV. P. 12(b)(1); 12(b)(6). The district court
   accepted one of Continental’s theories of injury for the purposes of
   constitutional standing, but it dismissed with prejudice Continental’s
   Sherman Act claims for lack of antitrust standing and, alternatively, for
   failure to plausibly plead certain elements. It then declined to exercise
   supplemental jurisdiction over Continental’s remaining claims pursuant to
   28 U.S.C. § 1367(a). Continental timely appealed.
                                III. STANDARD OF REVIEW
           “[W]e always have jurisdiction to determine our own jurisdiction.”
   Tex. Democratic Party v. Hughs, 997 F.3d 288, 290 (5th Cir. 2021). “Standing
   is a component of subject matter jurisdiction.” HSBC Bank USA, N.A. v.
   Crum, 907 F.3d 199, 202 (5th Cir. 2018). “The jurisdictional issue of
   standing is a legal question for which review is de novo.” Id. (citation
   omitted).
                                       IV. DISCUSSION
           Our court must address any jurisdictional issue before reaching the
   merits of a plaintiff’s claim. See Steel Co. v. Citizens for a Better Env’t,
   523 U.S. 83, 94–95 (1998). “Article III of the Constitution limits the
   jurisdiction of federal courts to ‘Cases’ and ‘Controversies.’” Susan B.
   Anthony List v. Driehaus, 573 U.S. 149, 157 (2014) (quoting U.S. Const.
   art. III, § 2). Given this limitation, a plaintiff is required to demonstrate “the
   irreducible constitutional minimum of standing” to bring suit. Lujan v. Defs.
   of Wildlife, 504 U.S. 555, 560 (1992).




           8
             They also moved to dismiss under Rule 12(b)(2) for lack of personal jurisdiction,
   but the district court did not assess the issue and none of the parties appealed that decision.
   See Fed. R. Civ. P. 12(b)(2).




                                                 6
Case: 20-11032       Document: 00516219884          Page: 7    Date Filed: 02/28/2022




                                     No. 20-11032

          To establish Article III standing, a plaintiff must allege that it has
   “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged
   conduct of the defendant, and (3) that is likely to be redressed by a favorable
   judicial decision.” Ortiz v. Am. Airlines, Inc., 5 F.4th 622, 628 (5th Cir. 2021)
   (quoting Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016)). “An injury in fact
   is ‘an invasion of a legally protected interest which is (a) concrete and
   particularized, and (b) actual or imminent, not conjectural or hypothetical.’”
   Wilson v. Hous. Cmty. Coll. Sys., 955 F.3d 490, 495 (5th Cir. 2020) (quoting
   Lujan, 504 U.S. at 560). “A claim of injury generally is too conjectural or
   hypothetical to confer standing when the injury’s existence depends on the
   decisions of third parties not before the court.” Little v. KPMG LLP, 575 F.3d
   533, 540 (5th Cir. 2009) (citing Simon v. E. Ky. Welfare Rights Org., 426 U.S.
   26, 41 (1976)).
          Continental alleges two theories of injury in fact. Neither are adequate
   to prove the supplier has Article III standing, let alone that it has antitrust
   standing or has suffered harm flowing from an antitrust violation.
                              A. Indemnity Obligations
          Continental’s first theory of injury is that “should [Avanci and Patent-
   Holder Defendants] succeed in procuring . . . non-FRAND license[s]
   from . . . OEM[s,]” the royalties owed on those licenses “risk being passed
   through to . . . Continental” via indemnity agreements. The district court
   determined that this averred harm was insufficient to confer Article III
   standing since it is “not . . . actual or imminent.” It emphasized that
   Continental’s amended complaint did not allege that OEMs have been or
   likely will be forced to take non-FRAND licenses from Defendants-
   Appellees, or that those OEMs have or likely will pass non-FRAND costs
   onto Continental through indemnity obligations. Thus, according to the
   district court, Continental pled a mere “potential of [] being injured.”




                                          7
Case: 20-11032       Document: 00516219884          Page: 8     Date Filed: 02/28/2022




                                     No. 20-11032

          We agree. As Avanci and Patent-Holder Defendants observe, this
   alleged injury is “doubly speculative”: Continental would not be harmed
   unless OEMs first accepted non-FRAND licenses and then invoked their
   indemnification rights against Continental. Here, the pleadings do not
   establish that OEMs have accepted such licenses and invoked such rights.
   Because Continental’s “claim of injury depends on several layers of
   decisions by third parties—at minimum, [OEMs]”—it “is too speculative to
   confer Article III standing.” See Little, 575 F.3d at 541; see also Warth v.
   Seldin, 422 U.S. 490, 499 (1975) (“[T]he plaintiff generally must assert his
   own legal rights and interests, and cannot rest his claim to relief on the legal
   rights or interests of third parties.”); cf. Millennium Petrochems., Inc. v. Brown
   & Root Holdings, Inc., 390 F.3d 336, 343 (5th Cir. 2004) (“[A]n indemnity
   claim does not . . . become actionable[] until all of the potential liabilities or
   damages . . . become fixed and certain.”).
          Continental seeks to bolster the adequacy of its allegations by
   referencing documents that the district court requested it submit to
   “convince [the court] that [Continental] ha[d] [suffered] potential injury.”
   The district court ultimately made no substantive findings as to whether
   Continental’s submissions were responsive or as to their contents, which it
   did not consider in connection with the motion to dismiss. This was within
   its discretion.
          In reviewing Continental’s submissions, we note some documents at
   most demonstrate that OEMs may seek to have Continental offset costs
   associated with licensing. “[A]s a potential contracting party, each [] is
   entitled to drive a hard bargain.” Wilkie v. Robbins, 551 U.S. 537, 558 (2007).
   Once again, none of the documents indicate that an OEM has paid or will pay
   Avanci and Patent-Holder Defendants non-FRAND rates for a license. And
   none of the documents indicate that Continental has agreed or will agree to




                                           8
Case: 20-11032         Document: 00516219884              Page: 9       Date Filed: 02/28/2022




                                          No. 20-11032

   indemnify OEMs for non-FRAND royalties paid to Avanci and Patent-
   Holder Defendants.
           “This court f[inds] no overreaching to drive a hard bargain.” Twenty
   Grand Offshore, Inc. v. W. India Carriers, Inc., 492 F.2d 679, 682 (5th Cir.
   1974). Defendants-Appellees’ harm to Continental on account of
   Continental’s indemnity obligations to OEMs remains speculative. 9
                                     B. Refusal to License
           Continental’s second theory of injury is that Avanci and Patent-
   Holder Defendants have declined to provide Continental with a license on
   FRAND terms. The district court concluded that Continental pled a
   sufficient injury under this theory because “[t]he denial of property to which
   a plaintiff is entitled causes injury in fact.” Cont’l Auto. Sys., Inc. v. Avanci,
   LLC, 485 F. Supp. 3d 712, 726 (N.D. Tex. 2020) (citing Castro Convertible
   Corp. v. Castro, 596 F.2d 123, 124 n.3 (5th Cir. 1979); HTC Corp. v.


           9
             Meanwhile, the district court had no discretion to consider the new indemnity
   allegations that Continental made in its opposition to the motion to dismiss. As the district
   court explained:
       Briefing may clarify unclear allegations in a complaint. Pegram v. Herdrich, 530 U.S.
       211, 230 n. 10 (2000). However, “it is axiomatic that a complaint cannot be
       amended by briefs in opposition to a motion to dismiss.” In re Enron Corp. Sec.,
       Derivative & ERISA Litig., 761 F. Supp. 2d 504, 566 (S.D. Tex. 2011). Plaintiff
       cannot amend the [amended complaint], which only suggests the possibility that
       Plaintiff could be required to indemnify OEMs, with new factual allegations in its
       Response seemingly averring that it has already indemnified or will indemnify
       them.
   Cont’l Auto. Sys., Inc. v. Avanci, LLC, 485 F. Supp. 3d 712, 725 (N.D. Tex. 2020). Notably,
   Continental had the opportunity to request leave to further amend its complaint and
   incorporate such allegations—an opportunity that it expressly declined, later reconsidered,
   and ultimately forfeited. See infra note 13. It appears the new allegations in Continental’s
   opposition suffer from the same infirmities as those in the aforementioned submissions.
   Regardless, we join the district court in evaluating the harm that Continental actually pled,
   which is “conjectural and hypothetical.” See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
   (1992).




                                                9
Case: 20-11032       Document: 00516219884              Page: 10      Date Filed: 02/28/2022




                                         No. 20-11032

   Telefonaktiebolaget LM Ericsson, No. 18-CV-243, 2018 WL 6617795, at *4–5
   (E.D. Tex. Dec. 17, 2018); Servicios Azucareros de Venezuela, C.A. v. John
   Deere Thibodeaux, Inc., 702 F.3d 794, 800 (5th Cir. 2012)). According to the
   district court, Continental’s alleged unsuccessful attempts to obtain licenses
   on FRAND terms from Defendants-Appellees comprise an injury in fact
   conferring Article III standing. 10 Id. at 727.
           We disagree. Having reviewed the pleadings and relevant caselaw, we
   cannot conclude that Defendants-Appellees denied Continental property to
   which it was entitled and that Continental thereby suffered a cognizable
   injury in fact.
                                              i.
           As our sister circuits have recognized, entities that create standard-
   conforming products can be third-party beneficiaries under FRAND
   contracts between SSOs and SEP holders. See, e.g., Microsoft Corp. v.
   Motorola, Inc., 696 F.3d 872, 884 (9th Cir. 2012) (observing that Microsoft
   was a third-party beneficiary of the FRAND commitments made by Motorola
   to SSOs); Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 304, 313–14 (3d
   Cir. 2007) (observing that Broadcom was a third-party beneficiary of the
   FRAND commitments made by Qualcomm to SSOs). After all, FRAND
   obligations exist to protect the parties that must adopt a standard in order to
   conduct their business.
           However, Continental is conspicuously different from the parties that
   our sister circuits have identified as third-party beneficiaries. In Microsoft,



           10
              Although Continental did not allege an unsuccessful attempt to obtain a FRAND
   license from Sharp, the district court held that Sharp’s “alleged agreement with the other
   Defendants to establish prices and refuse to license to Plaintiff at more favorable terms
   adequately pleads that Plaintiff has been injured by the Sharp Defendant” as well. Avanci,
   485 F. Supp. 3d at 726; see also supra note 7.




                                              10
Case: 20-11032     Document: 00516219884           Page: 11    Date Filed: 02/28/2022




                                    No. 20-11032

   third-party beneficiary Microsoft was itself a member of the SSOs that had
   negotiated FRAND contracts with Motorola. See Microsoft Corp. v. Motorola,
   Inc., 871 F. Supp. 2d 1089, 1092 (W.D. Wash. 2012), aff’d, 696 F.3d 872 (9th
   Cir. 2012) (“Microsoft and Motorola are both members of the Institute of
   Electrical and Electronics Engineers (‘IEEE’) and the International
   Telecommunication Union (‘ITU’).”). Meanwhile, in Broadcom, third-party
   beneficiary Broadcom was a direct competitor of SEP holder Qualcomm that
   needed its SEP licenses to operate. See Broadcom, 501 F.3d at 304–05 (noting
   that both Broadcom and Qualcomm develop chipsets that must license
   Qualcomm’s FRAND-encumbered SEPs).
          Continental is not similarly situated to Microsoft and Broadcom. The
   supplier does not claim membership in the relevant SSOs and, crucially, it
   does not need SEP licenses from Defendants-Appellees to operate; Avanci
   and Patent-Holder Defendants license the OEMs that incorporate
   Continental’s products. No evidence suggests that Patent-Holder
   Defendants and SSOs intended to require redundant licensing of third parties
   up the chain, which is unnecessary to effectuate the purpose of the FRAND
   commitments and reduce patent hold-up. “[A] beneficiary of a promise is an
   intended beneficiary if recognition of a right to performance in the beneficiary
   is appropriate to effectuate the intention of the parties.” Restatement
   (Second) of Contracts § 302 (Am. L. Inst. 1981). Continental
   does not appear to be an intended beneficiary contractually entitled to a
   license on FRAND terms. And as an incidental beneficiary, it would have no
   right to enforce the FRAND contracts between the Patent-Holder
   Defendants and the SSOs. Id.
                                        ii.
          But assuming Continental is contractually entitled to a license on
   FRAND terms as a third-party beneficiary, the pleadings reflect that it has
   suffered no cognizable injury. Put another way, even if Continental has rights




                                          11
Case: 20-11032     Document: 00516219884             Page: 12   Date Filed: 02/28/2022




                                     No. 20-11032

   under FRAND contracts, the contracts have not been breached because the
   SEP holders have fulfilled their obligations to the SSOs with respect to
   Continental. The supplier acknowledges that Avanci and Patent-Holder
   Defendants are “actively licensing the SEPs to the OEMs[,]” which means
   that they are making SEP licenses available to Continental on FRAND terms.
   As it does not need to personally own SEP licenses to operate its business, it
   has not been denied property to which it was entitled. And absent a “denial
   of property to which a plaintiff is entitled,” Continental did not suffer an
   injury in fact. Avanci, 485 F. Supp. 3d at 726.
           In support of its holding that the denial of property to which
   Continental was entitled caused the supplier injury in fact, the district court
   cited three cases in which courts identified deprivations that conferred
   Article III standing. See Castro, 596 F.2d at 124 n.3 (observing that the denial
   of an employer’s alleged right under a group insurance contract to have
   proceeds paid to a legally correct beneficiary was a sufficient allegation of
   injury in fact); HTC, 2018 WL 6617795, at *4–5 (observing that the denial of
   an OEM’s alleged right to a SEP license on FRAND terms was a sufficient
   allegation of injury in fact); Servicios, 702 F.3d at 800 (observing that the
   denial of a corporation’s alleged right to commissions and profits deriving
   from an exclusive distributorship contract was a sufficient allegation of injury
   in fact).
           We certainly do not take issue with these standing determinations and
   the core tenet of federal jurisdiction that “[i]njuries to rights recognized at
   common law—property, contracts, and torts—have always been sufficient
   for standing purposes.” Servicios, 702 F.3d at 800 (citing Erwin
   Chemerinsky, Federal Jurisdiction § 2.3, at 67–68 (6th ed.
   2012)). Rather, we reiterate that Continental, the Plaintiff-Appellant in this
   case, experienced no such injury. We also note that in none of the cases cited
   by the district court was there an allegation, like there is here, that the




                                         12
Case: 20-11032       Document: 00516219884              Page: 13      Date Filed: 02/28/2022




                                         No. 20-11032

   plaintiff could otherwise receive the benefit of a right conferred by contract
   even if the contractual right was “denied” directly. 11
                                            iii.
           On the face of Continental’s complaint, there are no allegations that
   Patent-Holder Defendants have sued or threatened to sue Continental for
   infringing their SEPs. To the extent that Continental is alleging Patent-
   Holder Defendants have sued or threatened to sue OEMs for infringement,
   requiring OEMs to accept an Avanci license on non-FRAND terms, the
   OEMs may find it easier to establish an injury in fact. See HTC, 2018 WL
   6617795 (holding that Ericsson, an OEM, had standing to bring a
   counterclaim against HTC for breaching its obligation to offer Ericsson a
   license on FRAND terms); see also Broadcom, 501 F.3d 297 (holding that a
   deceptive FRAND commitment to a SSO may constitute actionable
   anticompetitive conduct under the Sherman Act). Similarly, the SSOs may
   find it easier to establish an injury in fact if Patent-Holder Defendants
   breached the FRAND contracts that they entered into for incorporation into
   cellular standards by charging non-FRAND rates. 12 But these are not
   Plaintiffs-Appellants we have before us.




           11
            Avanci and Patent-Holder Defendants also argue that not having to take a license
   may allow Continental to produce its components at a lower cost. See Fed. Trade Comm’n
   v. Qualcomm Inc., 969 F.3d 974, 996 (9th Cir. 2020) (observing that a policy of providing
   “de facto licenses” to component suppliers “allow[s]” Qualcomm’s “competitors to
   practice Qualcomm’s SEPs (royalty-free) before selling their chips to downstream
   OEMs”).
           12
              And to the extent that suing SEP holders is impossible or undesirable, the SSOs
   could conceivably troubleshoot on the front-end, clarifying FRAND rates and providing
   explicit enforcement mechanisms in their operating documents.




                                              13
Case: 20-11032        Document: 00516219884               Page: 14        Date Filed: 02/28/2022




                                           No. 20-11032

           In sum, the district court erred in holding that Continental had Article
   III standing to bring its claims. Given that we lack jurisdiction, we do not
   reach the parties’ arguments as to antitrust standing and the merits. 13
                                       V. CONCLUSION
           For the foregoing reasons, the judgment of the district court is
   VACATED. The case is REMANDED with instructions to DISMISS
   Continental’s claims for lack of standing.




           13
              While Continental states in its opening brief that the district court committed
   “error” in denying it leave to amend, Continental neither explains what the error was nor
   directly addresses the reasoning of the district court. “Given [Continental’s] failure to
   adequately brief this issue, [it] has [forfeited] it on appeal.” See Denson v. BeavEx, Inc.,
   612 F. App’x 754, 759 (5th Cir. 2015) (per curiam) (citing Procter & Gamble Co. v. Amway
   Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004) and Fed. R. App. P. 28(a)(8)(A)); see also
   Ortiz v. Am. Airlines, Inc., 5 F.4th 622, 627 (5th Cir. 2021) (observing that “allud[ing] to an
   argument” in a brief is not sufficient to avoid forfeiture of that argument). Continental’s
   attempt in its reply brief to clarify how further amendment would not prove futile does not
   save it from forfeiture. See Dominguez-Gonzalez v. Clinton, 454 F. App’x 287, 291 n.1 (5th
   Cir. 2011) (per curiam) (citing Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)). We also
   note that in the Rule 16 conference the district court expressly asked counsel for
   Continental, “[d]o you want to amend your pleadings?” and counsel responded, “our
   pleading is absolutely sufficient.”




                                                 14